DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter Bukowski U.S. Patent Publication 2007/0257532 (Bukowski) in view of Sara E. Bullocks U.S. Patent Publication 2007/0246980 A1 (Bullocks) further in view of Jerry Edward Carstens U.S. Patent 8,099,794 B2 (Carstens).
Regarding claims 1 and 8, Bukowski discloses a wheelchair armrest cover (Figure 7 Element 38a) comprising: a textile, polymeric, or elastomeric sheet comprising a back portion, a side portion, and a front portion, wherein: the back portion is sized to cover a top surface and a back edge of a back portion of a wheelchair armrest; the middle portion is sized to cover a top surface and side edges of a middle portion of the wheelchair armrest; and the front portion having a shape and dimensions different than the back portion and the side portion, and is sized to cover a top surface, a front edge, and an undersurface of a front portion of the wheelchair armrest (Figure 6a); and one or more fasteners coupled to the textile, polymeric, or elastomeric sheet, the one or more fasteners configured to secure the textile, polymeric, or elastomeric sheet over the wheelchair armrest ([0023-0025]).  Bukowski does 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Bukowski as taught by Bullocks to include Bullocks’ multilayered armrest covering material.  Such a modification would provide a means to enhance the material properties of the cover.  
Bukowski in view of Bullocks does not directly disclose a pocket for a heating or cooling pack between the topside surface and the armrest.  Carstens discloses a device having a textile, polymeric, or elastomeric sheet that defines a pocket configured or adapted to dispose a heating or cooling pack between the topside surface of the sheet and a supporting base (Figure 3-8 and Column 3 Line 25-41); wherein a heating device or cooling device is inserted into the pocket.  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Bukowski in view of Bullocks as taught by Carstens to include Carstens’ pocket and heat/cold packs.  Such a modification would provide a means to alter the temperature comfort of the user.  
Bukowski in view of Bullocks in view of Carstens does not directly disclose the cover wherein the front portion is further configured to wrap over and under the front portion of the wheelchair armrest and to cover a greater surface area of the wheelchair armrest compared to the back portion.  Dimensional and orientation modification is common and well known in the art.  It would be obvious to provide a cover that is dimensioned to extend sufficiently to enhance the coverage of the armrest.  
Regarding claim 2 and 3, Bukowski in view of Bullocks in view of Carstens discloses the wheelchair arrest cover having a fitted covering that is dimensioned to fit over the armrest (Figure 2, [0023-0025], Bukowski).  Bukowski in view of Bullocks does not directly disclose the textile, polymeric, or elastomeric sheet dimension to be specified.  Dimensional modification is common and well known in the art.  It would be obvious to provide dimensions fitting to the dimension of the element to be covered, in this case the armrest of the chair.  Such a modification would provide a means to cover the surface to be protected. 
Regarding claim 4, Bukowski in view of Bullocks in view of Carstens discloses the wheelchair armrest cover wherein the one or more fasteners include an elastic band located around the perimeter of the textile, polymeric, or elastomeric sheet ([0023-0024], Bukowski).  

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukowski in view of Bullocks in view of Carstens in view of Roseann Clarke et al. U.S. Patent Publication 2008/0036254 (Clarke).
Regarding claim 5 and 6, Bukowski in view of Bullocks in view of Carstens discloses the wheelchair armrest cover to comprise one or more fasteners ([0023-0025]). Bukowski in view of Bullocks in view of Carstens does not directly disclose the one or more fasteners to include one or more drawstrings or one or more hook and loop fasteners.  Clarke discloses a chair cover comprising one or more fasteners including one or more drawstrings or one or more hook and loop fasteners ([0018] and [0021]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Bukowski in view of Bullocks in view of Carstens as taught by Clarke to include Clarke’s one or more fasteners.  Such a modification would provide alternative means of fasteners to secure the cover to the desired element to be protected. 
Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not disclose the armrest cover to cover the armrest bottom surface area in the front more than the rear of the armrest.  The structural elements of the armrest cover as disclosed in Bukowski discloses the cover that is dimensioned to fit the armrest of a wheelchair.  The same cover may be provided for an armrest that is smaller that would distribute the coverage of the cover in various orientations.  Also, the sizing of the cover relative to the armrest can facilitate the greater coverage in the front surface area of the armrest relative to the rear surface area.  This limitation does not alter the functionality or structural limitation of the invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/               Primary Examiner, Art Unit 3636